DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 12/17/2020. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021, 02/09/2022, 07/17/2022, and 07/24/2022 are being considered by the examiner.

Claim Objections
Claim 1 recites “processing the account data in combination with the digital interaction details and thereby generating a digital interact assessment; and initiating execution of a digital interaction based in part on the digital interaction assessment.”
Examiner believes that the applicant meant to say “thereby generating a digital interaction assessment.” Proper correction is expected and appreciated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-14 are directed to a Method, claims 15-17 are directed to a CRM, and claims 18-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: Claim 1 recites:  A method comprising: at a processor of an operating computing platform, receiving user account credentials for authentication with an external computing system, 
	storing the user account credentials in association with an authentication token and communicating the authentication token to a computing device of an external application service; 
	receiving, through a programmatic communication interface, a request that references the authentication token and digital interaction details; 
	programmatically authenticating, using the stored user account credentials, as a user account with the external computing system and retrieving account data; 	processing the account data in combination with the digital interaction details and thereby generating a digital interact assessment; and 
	initiating execution of a digital interaction based in part on the digital interaction assessment.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of ‘using digital platforms to interact and make financial transactions’ as stated in the specification [0003] “Recent years have seen an expansion in digital tools and services used in providing financial services. This has seen an increase in the use of such tools and the moving away from cash-based transactions.” Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, transmitting, storing, authenticating, processing and execution aspects of certain methods of organizing human activity. The Abstract Idea being simply stated as ‘fundamental economic principles or practices using a digital platform’.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, computer, token, machine learning, and communication interface ) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method), a claim 15 (a non-transitory computer readable storage medium), and claim 18 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 15, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, transmitting, storing, authenticating, processing and execution steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘digital interaction’ could be interpreted as any interaction between individuals or their representatives over a computer network.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 16 and 19 further recite “programmatically authenticating as the user account with the external computing system and retrieving account data is performed through a virtualized application instance.” This limitation merely describes instructions and methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 16, and 19 are patent ineligible.
Dependent claims 3, 17 and 20 further recite “programmatically authenticating as the user account with the external computing system comprises instantiating a virtualized application instance and programmatically entering the user account credentials into a user interface input of the virtualized application instance; and wherein retrieving account data comprises retrieving account data from through the virtualized application instance.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 17, and 20 are patent ineligible.
	Dependent claim 4 recites ‘machine learning’ at a high level. However, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 5 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea and merely uses computers at a high level and is therefore patent ineligible.
	Dependent claim 6 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 7 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 8 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 9 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 10 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 11 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 12 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 13 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 14 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent 9,262,771) and Roberts, et. al, (US2019/0102574) “Roberts”

Regarding claim 1, Patel teaches: A method comprising: at a processor of an operating computing platform, 
	storing the user account credentials (e.g. user data 264) in association with an authentication token (e.g. authorization grant token) and (Column 7, Lines 30-35: and storing the received authorization grant token (e.g., in the user data 264);
	communicating the authentication token(e.g. authorization grant token) to a computing device of an external application service (e.g. third party); (Column 5, Lines 40-45: “The server system 108 is implemented on one or more standalone data processing apparatuses or a distributed network of computers. In some implementations, the server system 108 also employs various virtual devices and/or services of third party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of the server system 108”.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the system 108 includes computing devices of external application services.
	receiving, through a programmatic communication interface, a request that references the authentication token (e.g. authorization grant token) and digital interaction details (e.g. promotional offers); (Column 10: Lines 3-10: “transmitting, in accordance with a determination that the transaction request is validated, an authorization grant token and the one or more promotional offers to the respective mobile device 104)
	programmatically authenticating, using the stored user account credentials, as a user account with the external computing system and retrieving account data; (Column 14, Lines 24-30: “FIG. 8 is a schematic flow diagram of a process 800 for authenticating a user to perform a transaction in the payment processing system 100 in accordance with some implementations.”)
	Examiner notes that the portion of the limitation which recites “as a user account with the external computing system and retrieving account data”, found in the authenticating step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	processing the account data in combination with the digital interaction details and thereby generating a digital interact assessment (e.g. is the trigger condition met?); and (Column 7. Lines 53-63: “trigger detecting module 236 for detecting a trigger to initiate a transaction with the automatic retail machine 122 to which the respective payment module 124 is coupled (e.g., the trigger is a gesture or other user input by the user of the mobile device 104, entrance of the mobile device 104 into a payment zone based on the RSSI observed from the payment module 124, selection of the respective promotional offer, or the like)”.
	initiating execution of a digital interaction based in part on the digital interaction assessment (Column 7, Lines 63-67: “transaction initiating module 238 for initiating a transaction with the automatic retail machine 122 coupled with the respective payment module 124 by sending, via the first transceiver, the stored authorization grant token to the respective payment module 124; transaction completion notification receiving module 240 for receiving, via the first transceiver, a transaction completion notification from the payment module 124”).

Patel does not explicitly teach:
	receiving user account credentials
However, Roberts, teaches
	receiving user account credentials ([0034] FIG. 1 shows a block diagram of an interaction system 100. A machine learning data platform 105 can include one or more cloud servers and can be configured to receive user data from one or more client systems 105.)
	Examiner notes that the portion of the limitation which recites for authentication with an external computing system”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data storage of Patel to include the receiving of the same data of Roberts so that the information stored in the database can be compared to incoming data for security and accuracy purposes.
In regards to claims 15 and 18, claims 15 and 18 recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 2, Patel teaches: The method of Claim 1, wherein 
	programmatically authenticating as the user account with the external computing system and retrieving account data is performed through a virtualized application instance. (Fig. 8, Authenticating, Column 5, Lines 40-45: “In some implementations, the server system 108 also employs various virtual devices and/or services of third party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of the server system 108.”)
	The portion of the limitation which recites “programmatically authenticating as the user account with the external computing system and retrieving account data is performed through a virtualized application instance”, found in the performing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
In regards to claims 16 and 19, claims 16 and 19 recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 3, Patel teaches:  The method of claim 2, wherein 
	programmatically authenticating as the user account with the external computing system comprises instantiating a virtualized application instance and programmatically entering the user account credentials into a user interface input of the virtualized application instance; and wherein (Fig. 8, Authenticating, Column 5, Lines 40-45: “In some implementations, the server system 108 also employs various virtual devices and/or services of third party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of the server system 108.”)
	The portion of the limitation which recites “programmatically authenticating as the user account with the external computing system comprises instantiating a virtualized application instance and programmatically entering the user account credentials into a user interface input of the virtualized application instance”, found in the performing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	retrieving account data comprises retrieving account data from through the virtualized application instance (Fig. 8, Authenticating, Column 5, Lines 40-45: “In some implementations, the server system 108 also employs various virtual devices and/or services of third party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of the server system 108.”)
In regards to claims 17 and 20, claims 17 and 20 recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 4, Roberts teaches:  The method of claim 1, wherein 
	processing the account data comprises using account data as feature input into a machine learning classifier model ([0115] Based on the communication and/or monitoring, at block 830, the machine learning model can update a trajectory associated with the profile.)
	The portion of the limitation which recites “processing the account data comprises using account data as feature input into a machine learning classifier model”, found in the processing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data storage of Patel to include the receiving of the same data and processing it using machine learning of Roberts so that the information stored in the database can be compared to incoming data for security and accuracy purposes.

Regarding claim 5, Roberts teaches: The method of claim 4, further comprising 
	receiving interaction feedback and updating machine learning model using data results indicated in the feedback ([0115] Based on the communication and/or monitoring, at block 830, the machine learning model can update a trajectory associated with the profile.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data storage of Patel to include the receiving of the same data and processing it using machine learning of Roberts so that the information stored in the database can be compared to incoming data for security and accuracy purposes.

Regarding claim 6, Patel teaches: The method of claim 1, wherein 
	the digital interaction details (e.g. promotional offers) reference transaction information; and wherein (Column 10: Lines 3-10: “transmitting, in accordance with a determination that the transaction request is validated, an authorization grant token and the one or more promotional offers to the respective mobile device 104)
	retrieving account data comprises retrieving user information, account balance, and transaction history (Column 5, Lines 10-15: “The user information database 114 stores information for each user of the payment processing system 100 (e.g., user ID, account credentials (user name and password), transaction history, account balance, linked credit cards and bank accounts, and/or the like), and the offers database 116 stores promotional offers provided by manufacturers, distributors, retailers, and the like.”)


Regarding claim 7, Patel teaches: The method of claim 1, wherein 
	retrieving account data comprises retrieving user information; wherein (Column 8, Lines 55-65: “user profile 262 storing information for the user of the mobile device 104, including but not limited to: a unique user identifier (i.e., a user ID), login credentials (i.e., user name or handle and password), transaction history, payment data (e.g., account balance, linked credit card or bank information, app credit or gift card balance, billing address, shipping address, etc.), contact information (e.g., email address, phone number, etc.), custom parameters for the user (e.g., age, location, hobbies, etc.).”
	The portion of the limitation which recites “retrieving account data comprises retrieving user information”, found in the retrieving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the digital interaction details specified request-associated user information; and wherein (Column 8, Lines 55-65: “user profile 262 storing information for the user of the mobile device 104, including but not limited to: a unique user identifier (i.e., a user ID), login credentials (i.e., user name or handle and password), transaction history, payment data (e.g., account balance, linked credit card or bank information, app credit or gift card balance, billing address, shipping address, etc.), contact information (e.g., email address, phone number, etc.), custom parameters for the user (e.g., age, location, hobbies, etc.).”
	The portion of the limitation which recites “the digital interaction details specified request-associated user information”, found in the retrieving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	processing the account data comprises comparing the user information and the request-associated user information (Column 15: Lines 55-60: “After receiving the authorization request, the server system 108 processes (806) the authorization request. In some implementations, the server system 108 identifies a shared secret key based on the device ID and decrypts the authorization code included in the authorization request with the identified shared secret key. The server system 108 determines whether the user associated with the user ID in the authorization request has sufficient funds in his/her account for the payment processing system to perform a transaction at the automatic retail machine 122 to which the payment module 124 corresponding to the device ID is coupled.”)
	The portion of the limitation which recites “processing the account data comprises comparing the user information and the request-associated user information”, found in the processing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 8, Patel teaches: The method of claim 1, wherein 
	initiating execution of a digital interaction based in part on the digital interaction assessment comprises transmitting a response to the request (Column 15, Lines 55-60: “After receiving the authorization request, the server system 108 processes (806) the authorization request. In some implementations, the server system 108 identifies a shared secret key based on the device ID and decrypts the authorization code included in the authorization request with the identified shared secret key. The server system 108 determines whether the user associated with the user ID in the authorization request has sufficient funds in his/her account for the payment processing system to perform a transaction at the automatic retail machine 122 to which the payment module 124 corresponding to the device ID is coupled
	The portion of the limitation which recites “initiating execution of a digital interaction based in part on the digital interaction assessment comprises transmitting a response to the request”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 9, Patel teaches: The method of claim 1, wherein 
	initiating execution of a digital interaction based in part on the digital interaction assessment comprises prohibiting the digital interaction based on the digital interaction assessment (Column 7, Lines 63-67: “transaction initiating module 238 for initiating a transaction with the automatic retail machine 122 coupled with the respective payment module 124 by sending, via the first transceiver, the stored authorization grant token to the respective payment module 124; transaction completion notification receiving module 240 for receiving, via the first transceiver, a transaction completion notification from the payment module 124”).
	The portion of the limitation which recites “	initiating execution of a digital interaction based in part on the digital interaction assessment comprises prohibiting the digital interaction based on the digital interaction assessment”, found in the execution step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 10, Patel teaches:  The method of claim 1, wherein 
	initiating execution of a digital interaction based in part on the digital interaction assessment comprises triggering supplemental verification tasks (e.g. confirmation) for the user account based on the digital interaction assessment (Column 16, Lines 50-60: “For example, once the mobile device 104 is within the payment zone, a transaction between the respective automatic retail machine and the user of the mobile device 104 is automatically initiated. In some implementations, after the RSSI observed from the respective retail machine is greater than or equal to the payment zone criterion, the mobile device 104 prompts the user to provide a transaction confirmation, which when detected serves to satisfy the trigger condition.”)
	The portion of the limitation which recites “initiating execution of a digital interaction based in part on the digital interaction assessment comprises triggering supplemental verification tasks for the user account based on the digital interaction assessment”, found in the execution step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 11, Patel teaches: The method of claim 1, wherein 
	the request is a transaction initiation request that indicates a transaction recipient account and a transaction originator account; and wherein ([Abstract] The mobile device also: receives a transaction completion notification from the payment module indicating that the product corresponding to the selected promotional offer was vended by the automatic retail machine)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the owner of the vending machine could be either the recipient or the originator account when an item is vended.
	initiating execution of a digital interaction based in part on the digital interaction assessment (i.e. triggering event occurs) comprises permitting or prohibiting initiation of a transaction from the transaction originator account to the transaction recipient account based on the digital interaction assessment (Claim 21, triggering event occurs but the time for the promotion that triggered the event has lapsed.)

Regarding claim 12, Patel teaches: The method of claim 11, wherein 
	the user account is the transaction recipient account ([Abstract] The mobile device also: receives a transaction completion notification from the payment module indicating that the product corresponding to the selected promotional offer was vended by the automatic retail machine)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the owner of the vending machine could be either the recipient or the originator account when an item is vended.

Regarding claim 13, Patel teaches: The method of claim 11, wherein 
	the user account is the transaction originator account ([Abstract] The mobile device also: receives a transaction completion notification from the payment module indicating that the product corresponding to the selected promotional offer was vended by the automatic retail machine)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the owner of the vending machine could be either the recipient or the originator account when an item is vended.

Regarding claim 14, Patel teaches: The method of claim 11, further comprising: receiving second user account credentials for authentication with a second external computing system, storing the second user account credentials in association with a second authentication token and communicating the second authentication token to a second computing device of a second external application service; wherein the request references the authentication token in indicating the transaction originator and additionally references the second authentication token as the transaction recipient; programmatically authenticating, using the stored second user account credentials, as a second user account with the second external computing system and retrieving second user account data; and wherein processing the account data in combination with the digital interaction details is further processed in combination with the second user account data.
	Examiner has already addressed these claim limitations in claims 1-13. The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685